Broyles, C. J.
In the instant case the petition for certiorari contained assignments of error on the overruling of the demurrer to the plaintiff’s petition, on various rulings during the trial, on the verdict and,judgment, and on the overruling of the motion for a new trial. However, none of the assignments of error were affirmatively verified in the answer of the trial judge. In the answer the only reference to the various assignments of error was as follows: “ Comes now Hugh Chambers, judge, municipal court, City of Macon, and in answer to the certiorari . . says that the petition for certiorari contains for the most part the proceedings had on the trial of the case in the municipal court of the City of Macon and, with the exception of the many assignments of error (italics ours) and argument of counsel and charge of the court, is adopted as respondent’s answer to the certiorari.” The answer was not traversed or excepted to, and, under the above-stated ruling, none of the assignments of error could be considered, and the certiorari should have been dismissed. However, substantially the same result was reached by the overruling of the certiorari, and that judgment will not be reversed, although the certiorari was overruled on its merits. Edgeman v. Stewart, 141 Ga. 686 (81 S. E. 1036); Gillespie v. Mayor &c. or Macon, 19 Ga. App. 1 (90 S. E. 970), and cit; Feckoury v. Maloney, 40 Ga. App. 157 (149 S. E. 91).

Judgment affirmed.


Luke and Bloodworih, JJ., concur.